Case 4:20-cv-00896-ALM-KPJ Document 20-15 Filed 12/28/20 Page 1 of 2 PageID #: 200




      1
                                          Exhibit N
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             83
Case 4:20-cv-00896-ALM-KPJ Document 20-15 Filed 12/28/20 Page 2 of 2 PageID #: 201




      1                               Advfrtn«« Who Upload a Contact List With Yo r Intormation



      2                           A jjstPro Solutions

                                  Adult Svitm
      3                           Aetna Bette/ KeaHh

                                   pp!*se«tf*
      4                           Audi Omaha

      5                           EVR Gri iron



      6
                                  Baylor SL uke's Uedscal Group
      7                           Ben 6 erry's

                                  Bitotta Kitchens
      8                           Bleacher Re ort

                                  Carnation Breakfast Essentials
      9
                                  Cartoon Ha worh

      10                          CentcrPoInt Ener y

                                  Cit Uarket
      11                          CNN

                                  CNN Business
      12                          C N Her es

                                  C N Sp rt
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                       84
